Citation Nr: 1812762	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to an initial compensable rating for residuals of stab wound, left chest wall.

3.  Entitlement to an increased rating for service-connected scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that (in pertinent part) denied service connection for cellulitis and awarded service connection for residuals of stab wound, left chest wall, evaluated as 0 percent disabling.  In November 2017, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

Regarding the scar issue, the January 2013 rating decision (in part) granted a noncompensable rating for service-connected residual scar status post chest stab wound.  Thereafter, a March 2016 Statement of the Case (SOC) noted that the Veteran's service-connected residual scar, status post chest stab wound (rated 0 percent) and his service-connected status post right hand ganglion cyst excision with radial nerve branch impairment (rated 10 percent) would be considered together and the prior 10 percent evaluation was continued.  The Board took testimony on the scar issue in the November 2017 hearing, treating the increased rating claim as if an appeal had been properly initiated.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), it was the observation of the United States Court of Appeals for Veterans Claims (Court) that, "[A] veteran is entitled to expect that VA means what it says."  Id. at 47.  Accordingly, the Board finds that the Veteran's present appeal includes a claim of entitlement to an increased rating for service-connected scars.

The increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran does not have cellulitis that is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for cellulitis is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

For the service connection issue decided herein, the Veteran was notified via letter dated in August 2011 of VA's duty to assist him in substantiating his service connection claim.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and pertinent post-service records (to include VA and private records) have been obtained and associated with the claims file.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was also afforded the appropriate VA examination; the examination report is thorough and adequate, and thus is sufficient to base a decision with regard to the Veteran's claim.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Cellulitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has cellulitis that had its onset in service.  See July 2011 claim, March 2014 VA Form 9 and November 2011 hearing testimony.

STRs note that the Veteran was seen in December 1990 with complaints of a swollen right leg for two days without injury.  Examination revealed erythema and pitting edema, and the leg was hard to the touch.  X-ray studies were within normal limits.  The assessment was cellulitis.  Bed rest and leg elevation was ordered and Dynapen (an antibiotic) was prescribed.  The Veteran was seen for a follow-up evaluation two days later.  He reported that his leg was back to normal; he had no complaints of pain and no fever.  Minimal edema was noted.  After an examination, the assessment was that the cellulitis in the Veteran's right lower leg had resolved.  Subsequent STRs, including a July 1994 separation examination report, are silent for any complaints, findings, treatment, or diagnosis related to cellulitis.

Following service, VA and private treatment records are silent for any complaints or findings of cellulitis.

On September 2012 VA examination, the examiner noted the diagnosis of cellulitis during the Veteran's service, which was treated with antibiotics.  The examiner also noted the Veteran's current complaints of a recurrent (at least four times per year) maculopapular rash on the medial aspect of the right leg, which he described as occasionally itchy, and which he treated with Lidex Cream (a steroid).  The examiner stated that the current complaints, as described, were not cellulitis, but most likely a form of dermatitis or eczema.  The examiner explained that his examination of the Veteran revealed no acute lesion or rash; however, there was evidence of an area of dark pigmentation on the right lower leg.  After reviewing the record, the examiner opined that it was less likely as not that the Veteran's current skin condition was caused by or related to his active military service.  In this regard, the examiner stated that the Veteran's current complaints seemed to be more of a dermatitis or eczema rather than the cellulitis experienced during service.  The examiner further opined that the cellulitis occurred only one time - in 1990.

During a November 2017 Board hearing, the Veteran testified that he first developed cellulitis in service.  He further testified that he had had cellulitis off and on since that time.  Additionally, he stated that he did not see a doctor for cellulitis, but "self medicated" with an over the counter skin cream as needed.

An August 2017 rating decision awarded service connection for dermatitis.  A December 2017 rating decision proposed to sever service connection for dermatitis based on clear and unmistakable error.  As of the date of this decision, service connection for dermatitis has not been severed.

The Board finds that service connection for cellulitis is not warranted as there is not current disability.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  No post-service treatment records note a diagnosis of cellulitis.  The 2012 VA examiner specifically found that the Veteran did not have cellulitis.  The Board finds this opinion significantly probative as the VA examiner provided a supporting explanation for this conclusion, as noted above.  No medical evidence to the contrary has been presented.

The Board has considered the Veteran's contentions that he has cellulitis related to his treatment for this disability in service.  However, although he is competent to testify to observable symptoms (such as a skin rash), the Board finds that he is not competent to diagnose a skin disability, such as cellulitis.  This is a medically complex determination, not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran may not competently diagnose himself with cellulitis.  Additionally, his lay statements are outweighed by the medical evidence of record characterizing his current complaints as a manifestation of another disability, dermatitis/eczema, for which service connection is currently in effect.  The "rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  38 C.F.R. § 4.14. 

The Board has duly considered the benefit of the doubt doctrine, however, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Service connection for cellulitis is denied.



REMAND

Rating for Residuals of Stab Wound, Left Chest Wall

Historically, the Veteran was treated for a stab wound to the left lower rib cage in service.  Exploratory laparotomy showed laceration of the epicardial fat pad and the diaphragm.  See STRs.  His service-connected residuals of stab wound disability is currently evaluated as 0 percent disabling under Diagnostic Code 5321, Injury to Muscle Group XXI, Muscles of Respiration.

The Veteran was most recently afforded VA respiratory and muscle examinations to determine the degree of severity of his service-connected residuals of a stab wound to the left chest wall in March 2016.  However, during the November 2017 Board hearing, the Veteran's testimony suggested that his disability had worsened since that examination, further suggesting that a new examination is necessary to determine the current severity of his disability.  Specifically, the Veteran stated that he had shortness of breath both with exertion and at rest, however, this complaints has not been addressed in the VA examinations of record.  38 C.F.R. § 3.327 (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new VA examination is therefore needed.

Rating for Service-Connected Scars

As noted above, a January 2013 rating decision granted a noncompensable rating for a residual scar status post chest stab wound.  Thereafter, a January 2015 rating decision continued a 10 percent evaluation of scar, right hand with isolated radial nerve branch impairment, and continued a noncompensable evaluation of scars, residual scar status post chest stab wound and right hand.  Then, a March 2016 rating decision noted that the Veteran's service-connected residual scar, status post chest stab wound (rated 0 percent) and his service-connected status post right hand ganglion cyst excision with radial nerve branch impairment (rated 10 percent) would be considered together and the prior 10 percent evaluation was continued.  This rating decision also granted service connection for surgical scar, status post laparotomy as a result of stab wound, and assigned a noncompensable evaluation.
It is unclear from the record how the AOJ has arrived at the ratings for the Veteran's service-connected scars (two separate scars on the chest and a third scar on the right hand).  This is particularly important because under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations, as well as the number of service-connected scars.  In this case, clarification is needed from the AOJ prior to the Board's review.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding pertinent medical records.  

2.  After the requested records development is completed, the Veteran should be afforded a VA examination to evaluate the current nature and severity of his service-connected residuals of stab wound, left chest wall.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must make a medical evaluation of the symptoms resulting from the stab wound, to include the respiratory complaints made by the Veteran during the November 2017 hearing. 

The examiner must also provide an opinion concerning the functional impairment of the Veteran's service-connected disability.

The rationale for all opinions offered must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Complete a review of the Veteran's service-connected scars, and complete any development suggested by the review.  In particular, the AOJ should clarify how it has arrived at the ratings for the Veteran's service-connected scars (two separate scars on the chest and a third scar on the right hand), under 38 C.F.R. § 4.118.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claims should be readjudicated based on the entirety of the evidence.  If either claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


